     Case 2:19-cv-01751-JAM-KJN Document 74 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel. (ECF No. 69.) In

19   this motion, plaintiff requests that defendant provide him with his medical and mental health

20   records, C-File records and Unit Health Records. (Id.) For the reasons stated herein, plaintiff’s

21   motion to compel is denied.

22          Plaintiff previously filed a motion to compel on April 13, 2020, requesting that prison

23   officials at California State Prison-Corcoran (“Corcoran”) or California State Prison-Sacramento

24   (“CSP-Sac”) provide him with his medical and mental health records. (ECF No. 32.) On June 9,

25   2020, the undersigned ordered the Warden of Corcoran to respond to plaintiff’s April 13, 2020

26   motion to compel. (ECF No. 34.) On June 23, 2020, the Warden of Corcoran filed a response to

27   plaintiff’s motion to compel. (ECF No. 36.)

28   ////
                                                       1
     Case 2:19-cv-01751-JAM-KJN Document 74 Filed 08/04/21 Page 2 of 2


 1           On July 1, 2020, the undersigned denied plaintiff’s April 13, 2020 motion to compel.

 2   (ECF No. 37.) The undersigned found that based on the Warden’s response to plaintiff’s motion

 3   to compel, the litigation of plaintiff’s claim that he was denied access to his medical and mental

 4   health records was better left until after the settlement conference. (Id.)

 5           On June 3, 2021, a settlement conference was held in this action. This action did not

 6   settle. On June 21, 2021, plaintiff filed the pending motion to compel. (ECF No. 69.)

 7           On July 12, 2021, defendant filed an opposition to plaintiff’s pending motion compel.

 8   (ECF No. 72.) Defendant argues that plaintiff’s motion to compel should be denied because it

 9   was filed before the court issued the Discovery and Scheduling Order. 1 Defendant also argues

10   that plaintiff fails to demonstrate that he served defendant with a request for production of the

11   documents he seeks in the motion to compel.

12           As discussed above, plaintiff previously requested most of the at-issue documents from

13   prison officials at Corcoran. However, in the pending motion, plaintiff requests that defendant be

14   ordered to provide him with the at-issue documents. Plaintiff apparently did not serve defendant

15   with a request for production of documents before filing the motion to compel.

16           Plaintiff may file a motion to compel only if he is dissatisfied with defendant’s response to

17   his discovery request. Accordingly, plaintiff’s motion to compel is denied as premature because

18   he did not serve defendant with a request for production of documents.

19           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 69)

20   is denied.

21   Dated: August 4, 2021

22

23

24
     harr1751.com(3)
25

26

27

28   1
         The Discovery and Scheduling order was filed on July 6, 2021. (ECF No. 71.)
                                                     2
